DIXON, Judge
(dissenting).
I respectfully dissent.
Act 46 of 1908 is not only a special act, but it is a local act, applying, not to the state as a whole, but to a portion of Bossier Parish. When the Hood Act was repealed after the passage of the 21st Amendment (see Act 1 of the Extra Session of 1933), the “beer act” was passed (Act 2 of the Extra Session of 1933). Section 19 of that act provided “ * * * and this Act shall be otherwise at all times operative and in full force and effect throughout the State, except as to such parishes and municipalities as may hereafter determine, by popular vote as is hereinafter provided for, that the business of the manufacture, * * * shall not be conducted * * ”
Section 25 repealed all laws or parts of laws inconsistent or in conflict with the provisions of the 1933 act.
Act 15 of 1934 was the “liquor act.” It provided in Section 24 that: “This Act shall go into effect according to the Constitution, and shall be otherwise at all times operative and in full force and effect throughout the State, except as to such parishes, wards, and municipalities as may hereafter determine, by popular vote as is hereinafter provided for, * * *.”
Section 32 repealed all inconsistent laws except Act 2 of 1933 which was specifically mentioned (along with a House bill).
I am of the opinion that these two statutes effectively repealed Act 46 of 1908, and that the judgment of the district court should be affirmed.
DIXON, J., dissents from refusal.